Citation Nr: 0903478	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
condition.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition. 

3.  Entitlement to service connection for a right leg 
condition as secondary to the veteran's claimed lumbar spine 
disability. 

4.  Entitlement to service connection for a left leg 
condition as secondary to the veteran's claimed lumbar spine 
disability.

5.  Entitlement to service connection for erectile 
dysfunction as secondary to the veteran's claimed lumbar 
spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
August 1976 and from March 2003 to March 2004. 

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a bilateral arm condition, degenerative disc 
disease of the lumbar spine, right leg condition, left leg 
condition, and erectile dysfunction.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in November 2008; a transcript of that 
hearing is of record.

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, right leg 
condition, left leg condition, and erectile dysfunction are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

In a November 2008 statement, the veteran indicated that he 
wished to withdraw the appeal concerning matter of 
entitlement to service connection for a bilateral arm 
condition.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the matter of entitlement to service 
connection for a bilateral arm condition have been met and 
that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2008).

In this case, it was expressly indicated that the veteran 
withdrew his appeal concerning the matter of entitlement to 
service connection for a bilateral arm condition in a 
November 2008 statement of record.  Accordingly, the Board 
does not have jurisdiction to review the appeal concerning 
this issue, and the veteran's appeal of this issue is 
dismissed without prejudice.




ORDER

The appeal for entitlement to service connection for a 
bilateral arm condition is dismissed. 


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in April 2004.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claims 
is provided.

In this case, an October 1975 enlistment examination report 
and a June 1976 exit examination report from the veteran's 
first period of active duty revealed normal spine findings.  
Additional examinations conducted during reserve service in 
the Army National Guard in June 1985, September 1989, and 
June 1996 also reflected normal spine findings.  November 
1997 and November 2002 National Guard service treatment notes 
detailed that the veteran went to the chiropractor 
periodically for back aches/lumbar adjustments.  A February 
2003 private treatment record from F. M., M.D. noted 
complaints of recurrent severe back pain.  The physician 
listed assessments of transitional L5 vertebra, degenerative 
intervertebral disc disease of L3-4 and L4-5, normal 
neurologic examination, and painful straight leg raising 
tests suggesting nerve root irritation.  The physician 
further noted that the veteran has had increasingly frequent 
episodes of acute back pain with minimal stress and opined 
that the veteran was not deployable because he could not 
dependably perform duties required for his military 
occupational specialty (MOS) as a combat engineer.

A service treatment note dated in March 2003 detail 
complaints of chronic low back pain and degenerative disc 
disease as well degenerative joint disease at multiple 
levels.  In an April 2003 orthopedic consult note, the 
examiner reported that the veteran suffered from low back 
pain due to multi-level degenerative disc disease and S1 
radiculopathy and indicated that the veteran would not be 
able to perform his MOS duties in a deployed environment due 
to the duration of his symptoms and limitations.  In May 
2003, the veteran was given a permanent physical profile due 
to low back pain.  He was allowed to walk up to 2.5 miles for 
APFT, but no sit-ups or push ups were allowed.  A June 2003 
Medical Board examination report revealed abnormal spine 
findings with decreased range of motion of the lumbar spine.  
The veteran was further noted to have multi-level 
degenerative disc disease and chronic low back pain limiting 
his ability to do his MOS and deployment.  A Medical Board 
Summary dated in August 2003 reflected diagnoses of 
degenerative disc disease of the lumbar spine and erectile 
dysfunction.  Physical Evaluation Board proceedings dated in 
October 2003 showed that the veteran had low back pain due to 
degenerative disc disease without neurological deficits that 
was not incurred or aggravated while entitled to basic pay 
and not the proximate result of performing duty.  It was 
further noted that the veteran had a five year history of low 
back pain with decreased range of motion.  Medical Evaluation 
Board proceedings dated in October 2003 also showed that the 
veteran suffered from degenerative disc disease of the lumbar 
spine that existed prior to service and was not permanently 
aggravated by service.  Profile limitations included: no 
running, marching, rucksack use, lifting over 20 pounds, 
prolonged sitting or standing for more than 10 minutes 
without position change.  

A post-service August 2004 VA general medical examination 
report showed a diagnosis of chronic lumbar spine strain, 
parathesias of bilateral lower extremities, and loss of 
creative organ.  An August 2004 VA X-ray report listed an 
impression of very suspicious transitional vertebral body at 
L5-S1, which appeared to represent lumbarization of the first 
sacral segment with bilateral pseudoarthritis.  VA treatment 
notes dated in December 2004 and June 2005 reflect complaints 
of chronic low back pain and findings of degenerative disc 
disease as well as osteoarthritis. 

Based on the foregoing evidence, the question remains as to 
whether there is a medical relationship between the veteran's 
current lumbar spine disability and service, to include 
whether the veteran's current lumbar spine condition was 
aggravated during his second period of active service from 
March 2003 to March 2004.  In this case, the AMC/RO should 
schedule the veteran for a medical examination to determine 
whether the veteran's pre-existing lumbar spine disability 
was aggravated during his second period of active service.  
The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2008).

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the 
Community-Based Outpatient Clinic (CBOC) in Dothan, Alabama; 
however, as the claims file only includes records from that 
provider dated up to June 2005, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record 
also reflects that the veteran has received private medical 
treatment for his claimed lumbar spine disability from a 
physician identified as C. A., M.D. during his November 2008 
hearing.  Treatment records from this provider should be 
obtained.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
lumbar spine, leg, and erectile 
dysfunction disabilities since March 2004.  
Of particular interest are any outstanding 
VA records of evaluation and/or treatment 
of the veteran's claimed lumbar spine, 
leg, and erectile dysfunction 
disabilities, for the period from June 
2005 to the present, from the Dothan CBOC.  
Also of particular interest are any 
private treatment records from C.A., M.D. 
for the time period from March 2004 to the 
present.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his claimed lumbar spine 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.

Following review of the claims folder, and 
an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any current lumbar spine 
condition was had its onset in or was 
aggravated by the veteran's active duty 
service.  The physician should address 
whether it is at least as likely as not 
that (1) the veteran's pre-existing lumbar 
spine disability was aggravated 
(permanently worsened), as the result of 
active service, and if so (2) whether that 
increase in disability is due to the 
natural progression of the disease.

If, and only if, it is determined that the 
veteran's lumbar spine condition was 
aggravated beyond the natural progression 
of the disease during active service, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's lumbar spine 
condition either causes or aggravates any 
currently diagnosed leg condition or 
erectile dysfunction.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the veteran's 
claims of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine, right leg condition, 
left leg condition, and erectile 
dysfunction on the basis of all the 
evidence on file and all governing legal 
authority.  If any benefit sought on 
appeal is not granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


